 

Exhibit 10.8

 

AMENDMENT NUMBER ONE TO
LICENSING AND SERVICES AGREEMENT

 

This Amendment Number One to Licensing and Services Agreement dated as of
December 18, 2017, by and among Sit Fixed Income Advisors II, LLC (“Sit”) and
ETF Managers. Capital LLC (“ETF Managers Capital”), is made to the Licensing and
Services Agreement dated as of January 12, 2015 (the “Agreement”). Terms defined
in the Agreement are used herein as therein defined.

 

WHEREAS, Sit and ETF Managers Capital desire to amend the Agreement to reflect
certain changes to Exhibit A Fee Schedule; and

 

WHEREAS, ETF Managers Capital desires to retain Sit to continue providing
certain services in connection with the operation of Sit Rising Rate Fund (the
“Fund”), a series of the ETF Managers Group Commodity Trust I, which is a
Delaware series trust; and

 

WHEREAS, Sit is willing to continue providing such services tinder the terms of
the Agreement as amended herein; and

 

WHEREAS, ETF Managers Capital desires to continue licensing the use of a model
portfolio that is owned, maintained and published by Sit (the “Benchmark”); and

 

WHEREAS, Sit is willing to license the use of the Benchmark under the terms of
this Agreement;

 

NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, the parties agree as follows:

 

1.          Effective on January 1, 2018 exhibit A of the Agreement is hereby
deleted in its entirety and replaced with the attached Amended Exhibit A.

 

2.          Except as modified hereby, all other terms and conditions of the
Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, this Amendment has been executed by duly authorized
representatives of the parties hereto as the day, month, and year first written
above.

 

ETF Manager’s Capital LLC         By: /s/ Samuel Masucci     Samuel Masucci    
Chief Executive Officer         Sit Fixed Income Advisors II, LLC         By:
/s/ Paul E. Rasmussen     Paul E. Rasmussen     Vice President  

 

 

 

 

LICENSING AND SERVICES AGREEMENT

 

Amended Exhibit A

 

Fee Schedule

 

In payment for the Services to be rendered by Sit, the Fund shall pay to Sit a
fee, which fee shall be paid to Sit on a monthly basis not later than the
fifteenth business day of the month following the month in which said services
were rendered. The fee payable by the Fund shall be 0.20%:per annum of the
average of the Fund’s net asset value as determined as at the close of each
business day of the month pursuant to the currently effective Prospectus and
Statement of Additional Information of the Fund.

 



 A-1 

